Citation Nr: 1640081	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  09-04 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for Type II diabetes mellitus, claimed as the result of herbicide exposure.

2. Entitlement to service connection for right upper extremity peripheral neuropathy, claimed as the result of herbicide exposure.

3. Entitlement to service connection for left upper extremity peripheral neuropathy, claimed as the result of herbicide exposure.

4. Entitlement to service connection for right lower extremity peripheral neuropathy, claimed as the result of herbicide exposure.

5. Entitlement to service connection for left lower extremity peripheral neuropathy, claimed as the result of herbicide exposure.

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for tinnitus.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for a heart disorder, claimed as the result of herbicide exposure.

10. Entitlement to service connection for erectile dysfunction.

11. Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease.

12. Entitlement to service connection for recurrent tick bite residuals.

13. Entitlement to service connection for a skin disorder of the feet, to include "jungle rot."

14. Entitlement to service connection for a vision disorder.

15. Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.

16. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had verified active service from June 1973 to October 1973, from August 1981 to August 1984, and from January 1994 to December 1996.  He had additional periods of duty with the Texas Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  It was last before the Board in May 2015, when it was remanded to schedule a Board hearing.

In June 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran has testified that he had service in Vietnam, in Kuwait during the Gulf War, and that he had additional service in the National Guard, to include periods of inactive duty training (INACDUTRA), until 2008.  These periods of service do not appear to have been verified, therefore attempts must be made to verify them on remand, as well as obtain any available service personnel and service medical records from those times.

As well, the Veteran submitted a statement in May 2016 indicating he received VA medical treatment dating back to the 1960s.  Although aware that the 1960s was prior to his service, the Board finds that an attempt should be made to ensure that all VA treatment records are of file.  These records have not been associated with the claims file, so attempts should be made to obtain them on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for exhaustive development to obtain the Veteran's service (personnel and medical) records relating to any active duty and National Guard service and verify any (and all) periods of active service prior to June 1973, to especially include service in the Republic of Vietnam, service in the Persian Gulf, and any periods of INACDUTRA after December 1996.  The AOJ should request that the service department verify each such alleged period of service identified.  If the Veteran's service medical records and his service personnel records for any verified periods cannot be located because they are irretrievably lost or were destroyed, it must be so certified.  In that event the AOJ should arrange for exhaustive further development (including from military finance records) to verify the Veteran's periods of service.  The scope of the search must be noted in the record.  This development should be completed before further development described below is sought.  The AOJ should then prepare for the record a determination as to what asserted periods of service, to especially include active service in the Republic of Vietnam and the Persian Gulf, and periods of INACDUTRA after December 1996, were verified.

2. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the issues on appeal; this specifically includes treatment records from the Audie L. Murphy Memorial VA Hospital; Fort Leonard Wood VA Clinic; and VA facilities from Fort Bliss, Fort Hood, Fort Lee, and Fort Riley from his first treatment (the Veteran has asserted he has had treatment from the 1960s (prior to service)) to the present.

3. The AOJ should then review the record and perform any necessary additional development identified by the AOJ, to include considering obtaining VA examinations for the claims on appeal.  Then, readjudicate the claims.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




